MEMORANDUM**
Leo Burger appeals pro se the district court’s dismissal of a California state unlawful detainer action Burger attempted to remove after the state court dismissed the action. We have jurisdiction pursuant to 28 U.S.C. § 1291.
We affirm the district court’s dismissal because Burger cannot remove a case that is no longer pending in the state court. See Ristuccia v. Adams, 406 F.2d 1257, 1258 (9th Cir.1969) (per curiam).
We deny Burger’s request for leave to file a supplemental brief.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.